UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6430



MICHAEL JACKSON POWELL,

                                             Plaintiff - Appellant,

          versus


EUGENE M. NUTH; JOHN R. ALLISON, Captain;
WAYNE D. HARBIN; RUSSELL M. HUDSON; DONALD R.
WILLIAMS; HOWARD C. HEISS, III; MISTER HOEY;
MISTER FORD; JOHN DOE, Unidentified Baltimore
County Police Officer,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Roger W. Titus, District Judge. (CA-05-
170-RWT)


Submitted:   May 19, 2005                   Decided:   May 26, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Jackson Powell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael Jackson Powell seeks to appeal the district

courts’ order granting Powell’s motion to reopen his twenty-eight

year old action under 42 U.S.C. § 1983 (2000) but staying the

action pending receipt from the Baltimore County Office of Law of

a status report regarding record retention and the viability of the

Defendants.

          This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).         The

order Powell seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.

          Accordingly,   we   dismiss   the   appeal   for   lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                             DISMISSED




                               - 2 -